Order entered September 23, 2022




                                                  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-22-00798-CV

         AMOS HEARD, R.N. AND EMINENT MEDICAL CENTER, LLC,
                              Appellants

                                                      V.

                                APRIL ROBLES, R.N., Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-21-04495

                                                 ORDER

          Before the Court is appellant Eminent Medical Center, LLC’s September 22,
2022 unopposed motion for an extension of time to file its brief on the merits.1 We
GRANT the motion and extend the time to October 3, 2022.
          Also before the Court is appellee’s September 22, 2022 motion for an
extension of time to file her brief. We GRANT the motion and extend the time to
October 24, 2022.
                                                           /s/   BONNIE LEE GOLDSTEIN
                                                                 JUSTICE
1
    Appellant Amos Heard, R.N. has filed his brief.